DETAILED ACTION
Response to Amendment
	The amendment filed on December 3, 2020 has been entered.  It is suggested that Applicant make amendments in black ink so that the amendments are clear and readable on a computer screen. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7, 9, 12-14, 19, 21-23 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “wherein a minor diameter of the shaft portion tapers inwardly to a longitudinal axis starting at the proximal end of the shaft portion and defines a taper that terminates intermediate the proximal end and the distal end of the shaft portion” and in claim 22, the recitation “a minor diameter of said shaft portion tapers inwardly to a longitudinal axis starting at the proximal end of the shaft portion to define a taper that terminates intermediate the proximal end and the distal end of the shaft portion” renders the respective claims vague and indefinite because the minor diameter is a dimension and does not define structure.  Further, the recitation is indefinite because minor diameter is dimensional aspect of a threaded shaft.  
It is suggested that Applicant use language such as “wherein a first thread of the shaft portion has a minor diameter that decreases in a direction towards the longitudinal axis from the proximal end of the shaft portion to a position intermediate the proximal end and the distal end of the shaft portion such that the shaft portion tapers inwardly 
Appropriate correction is required. 

Response to Arguments
Applicant's arguments have been considered by the Examiner.  New grounds of rejection have been made in this office action.   Claims 1-2, 7, 9, 12-14, 19, 21-23 and 27-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 8, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775